DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4-5, 8-9 are currently amended.
Claims 3, 6-7, 10 are original.
Claim 11 is withdrawn.
Claims 12-14 are new.
Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.
	Argument: Applicant argues that the term corrosion-resistant material is definite.  Remarks pp. 2.
	This is not found persuasive because it is unclear, vague and indefinite how corrosion resistant the material must be to be considered corrosion resistant or not and under what conditions that corrosion resistance is measured.  The specification fails to define the term corrosion-resistant material and therefore when the claimed subject matter is read in light of the specification, one of ordinary skill in the art would be left wondering the relative degree of corrosion resistance that makes a material a corrosion-resistant material or not.  For the purposes of compact prosecution, Examiner has interpreted that most any degree of corrosion resistance is sufficient to meet the claimed subject matter for the material of the combination cited in the rejection of claim 4 even if that material is not recognized as having a relatively high degree of corrosion resistance performance under processing conditions / intended uses / manners of operating the apparatus structures.

	Argument:  Applicant argues that the term assembly part does NOT invoke 35 U.S.C. 112(f) as interpreted in accordance with the specification.  Remarks pp. 3-4.
	This is not found persuasive because the term assembly part is a nonce term, and while not modified by functional language, one of ordinary skill in the art would not know or understand the structures, materials or acts which are to be attributed to the structure of the assembly part without looking to the specification.  Upon looking to the specification one of ordinary skill in the art would recognize that there are no structures, materials or acts indicated as corresponding to the generic / nonce assembly part, making an indefiniteness rejection under 35 U.S.C. 112(b) appropriate.

	Argument:  Applicant argues that the term very small is definite in as much as it describes the size of the cold body relative to the lateral set screw and hot body and that limitation is therefore definite.  Remarks pp. 4.
	This is not found persuasive because the dimensions of the lateral set screw, hot body, and cold body are not of record in the application, nor would one of ordinary skill in the art be able to determine how much smaller than the hot body, the cold body must be in order to be considered as having a very small total size.  This blurs the metes and bounds of the claimed subject matter such that the claim is left open to multiple interpretations as to whether a given hot and cold body meet the claimed / recited subject matter or not.  This renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) and a rejection is appropriate.

	Argument:  Applicant argues that the amendment of part of claim 2 into claim 1 overcomes Examiner’s claim interpretation regarding the hot and cold bodies since the disclosure of Womer is silent as to the energy / heat / radiation passing from the bodies as recited now in independent claim 1.  Remarks pp. 5-6.
	This is not found persuasive because the manners of operating / intended uses of products / apparatuses are accorded limited weight in such claims and that the apparatus / product of the cited prior art Womer is capable of performing the recited functions.  Applicant has NOT recited that the heat is generated from the resistive heater and passes structurally by attachment from the hot body to the deposition surface directly and without passing through other structures.  However, this is the claim interpretation that Applicant seems to be forcing into the claims without recitation positively.  Some fraction of the heat entering the system will pass to the deposition surface and Applicant has not recited that the deposition surface receives a certain fraction of the generated heat or other similar limitations that the hot and/or cold bodies are transparent, where there is proper support for such amendment, in order to get a certain amount of the radiation to the deposition surface.

	Argument:  Applicant argues that the product / head / printhead is for PVC printing and that the structure of the printhead is optimized for such materials.  Remarks pp. 6-7.
	This is not found persuasive because the article worked upon is accorded limited patentable weight in product / apparatus claims and the apparatus must be differentiated by its structure and not its capacity to interact with a material printed in a unique way as that is considered a manner of operating or intended use of the recited structures.  PVC does not appear in the claimed apparatus / product and would likely be rejected similarly even if the claim recited PVC, as the apparatus / product of Womer is interpreted broadly and reasonably as capable of processing PVC even crudely as understood by one of ordinary skill in the art before the effective filing date.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claim 3, the insulating device modified by functional language (“to insulate the hot body, the insulation device …” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) in accordance with the specification as an insulating jacket (see [0026] of instant specification).
Regarding claim 6, the assembly part modified by functional language is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f).  The specification details that the assembly part is not detailed in the specification (see instant specification [0020] and [0058]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the terms “corrosion-resistant material” is a relative term which renders the claim indefinite. The term “corrosion-resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, a rejection under 35 U.S.C. 112(b) is appropriate.
For the purpose of compact prosecution, Examiner has interpreted that most any material that the hot body and nozzle are made of is corrosion resistant to a degree even if it resists corrosion for a second.
Regarding claim 6, claim limitation “assembly part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only mentions of the assembly part in the specification are in [0020] and [0058] and its corresponding structures, materials or acts are not disclosed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purposes of compact prosecution, Examiner has interpreted the assembly part as the rim of the nozzle outlet, a portion of the larger structure of the nozzle outlet under the broadest reasonable interpretation standard. 

	Regarding claim 7, the phrase "very small" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purposes of compact prosecution, Examiner has interpreted that most any cold body with two cylindrical surfaces with diameters larger that the outer diameter of the cold body can read on / meet / disclose the claimed subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Womer (US 2017/0291364).
	Regarding claim 1, Womer discloses: a printer head / extruder ([0032]) comprising a non-heated body (see structures of Fig. 1 except for the heated body) and a heated body (see resistant heater of [0033]) with a printer nozzle / outlet (see nozzle of [0030]), characterized in that the nozzle and the hot body are a single / one piece output heating element mounted on or around the lower face of the hot body (see induction heater / heating element of [0074], Fig. 1), wherein the hot body is arranged to enable radiation (interpreted under the broadest reasonable interpretation standard as heat / energy – interpreted further as a manner of operating / intended use of the hot body rather than a particular structural limitation of the hot body) from the lower face in the direction of the direction of the deposition surface (see Fig. 1).
	Regarding claim 2, Wormer discloses: a resistor installed within the hot body (an induction heating element is taken as an equivalent to a resistor as understood by one of ordinary skill in the art – they are both metal coils – the difference has to do with where the power is flowing and shapes of the structures – both are capable of generating heat as understood by one of ordinary skill in the art).
	Regarding claim 3, Womer discloses: wherein insulation ([0024], thermal insert 21 of 0058]) surrounds the hot body (see Fig. 1).
	Regarding claim 4, Womer discloses: that the hot body and nozzle are made from ceramic materials (see [0058] – which is interpreted broadly as a corrosion-resistant material).
	Regarding claim 6, Womer discloses: wherein the cold body (see structures of Fig. 1 except the hot body) is fitted into the hot body, the cold body including a rim to the outlet (see Fig. 1) and fitted into a bore of the hot body (the cold body mates with the hot body and therefore the rim of the cold body is the nozzle which deposits the material – see nozzle 80 of [0055] which necessarily has a rim thereto).
	Regarding claim 9, Womer discloses: wherein the cold body comprises a radiator with fins (see fins of [0025] – a radiator is a structure with fins for cooling as an intended use / manner of operating the recited structures – the fins themselves get full patentable weight, however, the heating / cooling nature of the fins is interpreted as a manner of operating / intended use).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364), and further in view of Chen (CN 109553503).
	Regarding claim 5, Womer does not disclose: wherein the hot body and nozzle are made from beryllium bronze.
	In the same field of endeavor of extruder design as Womer and Applicant’s claims (see title, abs), Chen discloses: wherein the screw, spiral element and guide post (interpreted as the extruder) are made from beryllium bronze material (see translated detailed description).
	To select the beryllium bronze extruder sleeve of Chen in the additive manufacturing apparatus of Womer had the benefit that it avoided frictional sparks (Id.), which was desirable in Womer.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the beryllium bronze of Chen with the hot body of Womer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the avoiding of frictional sparks, which was desirable in Womer.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364), and further in view of Askedall (US 2015/0306823).
	Regarding claim 7, Womer discloses a snap ring (see item 53 of [0063]) and a lateral screw (see screw 50, Id.), but does not disclose two snap rings with diameters larger than that of the extruder.
	In the same field of endeavor of extrusion based additive manufacturing as Womer and Applicant’s claims (see title, abs), Askedall discloses: multiple rings coupling the extruders on tracks ([0085]).
	To add the multiple rings coupling the extruders to the tracks as in Askedall in the additive manufacturing apparatus of Womer had the benefit that it allowed for the use of multiple extruders concurrently ([0003]), improved adhesion between the working surface and the build material ([0026]) and advantageously increased the speed of fabrication (abs), which was desirable in Womer.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the multiple ring couplers of Askedall with the extruder barrel of Womer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the use of multiple extruders and advantageously increased the speed of fabrication, which was desirable in Womer.
	Regarding claim 8, the combination Womer / Askedall discloses: wherein a shaft extends from the cold body to the hot body (see heat insulator of Womer).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364), and further in view of Johnson (US 2004/0134592)
Regarding claim 12, Womer does not disclose: wherein the corrosion resistant material is stainless steel.
In the same field of endeavor of metal working as Womer (see title, abs), Johnson discloses: a stainless steel central heated section of a head / nozzle (claim 10).
To make the weld head / nozzle of stainless steel as in Johnson in the additive manufacturing apparatus of Womer had the benefit that it allowed for the improved cycle time in the conduction welding of melt-processible plastics (claim 5).
It would have been obvious to one of ordinary skill in the art to combine the stainless-steel head / printhead of Johnson with the additive manufacturing head of Womer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of cycle time in melt-processible plastic fabrication.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364), and further in view of Chen (CN 109553503), and Robert (US 2018/0236713).
Regarding claim 13, the combination Womer / Chen does not disclose: wherein the surface treatment is a chrome or nickel surface treatment.
In the same field of endeavor of additive manufacturing as Womer (see title, abs), Robert discloses: wherein the nickel coating is on the nozzle ([0112]).
To add the nickel coating of Robert to the additive manufacturing printhead / nozzle of Womer had the benefit that it improved the wear resistance properties thereby improving the life of the nozzle ([0112]).
It would have been obvious to one of ordinary skill in the art to combine the nickel coating of the nozzle of Robert with the additive manufacturing printhead of Womer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of wear resistance properties and life of the nozzle.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364), and further in view of Askedall (US 2015/0306823), and Jorg (WO 2017/005803)
Regarding claim 14, the combination Womer / Askedall does not disclose: wherein the tubular guide is made from PTFE (what follows is manner of operating / intended use) to thermally insulate the cold body from the hot body.
In the same field of endeavor of additive manufacturing apparatuses (see title, abs), Jorg disclose: a surface coating on the inside of the nozzle made from PTFE (see [0036] of detailed translation).
To add the PTFE material of Jorg to the additive manufacturing apparatus as the heat insulator of Womer had the benefit that it allowed for the reduction of wall friction resistance ([0036]).
It would have been obvious to one of ordinary skill in the art to combine the PTFE of Jorg with the additive manufacturing nozzle / insulating member of Womer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit that it allowed for the reduction in wall friction resistance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743